Citation Nr: 1213641	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for residuals of trigeminal neuralgia.  

2.  Entitlement to service connection for residuals of trigeminal neuralgia.  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to June 1974.

This matter is on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a procedural matter, the Board notes that the Veteran has submitted new evidence since the most recent supplemental statement of the case was sent in June 2010.  However, for the reasons stated below, the claim is being granted.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 1984 decision, the RO denied service connection for residuals of trigeminal neuralgia on the basis that this disorder was not shown in service; the Veteran did not appeal the decision or submit additional evidence within one year of the decision.

2.  The evidence added to the record since the August 1984 RO decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for residuals of trigeminal neuralgia.  

3.  Residuals of trigeminal neuralgia are etiologically related to active duty service.


CONCLUSIONS OF LAW

1. The August 1984 RO decision that denied the Veteran's claim of entitlement to service connection for residuals of trigeminal neuralgia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2. The evidence received subsequent to the August 1984 RO decision is new and material and the requirements to reopen the claim for entitlement to service connection for residuals of trigeminal neuralgia have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  Residuals of trigeminal neuralgia were shown during active duty service and are related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the Veteran is claiming entitlement to service connection for residuals of trigeminal neuralgia (also known as tic douloureux), a neuropathic disorder affecting the cranial nerves that extend into the face.  The RO previously denied this claim in August 1984 on the basis that there were no complaints or treatment for this disorder while on active duty.  He did not appeal the RO's decision, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

Based on the evidence submitted since the last final denial of the claim, the Board determines that the claim should be reopened.  Specifically, at the time this claim was last adjudicated, it was the Veteran's contention that he was forced to disembark from a Navy deployment in South America in order to be treated for trigeminal neuralgia at the Portsmouth Naval Hospital in the Fall of 1972. 

In denying the Veteran's claim in August 1984, the RO determined that these assertions were not corroborated by the service treatment records.  However, the evidence now includes an April 2009 statement from a fellow veteran who served as the Veteran's supervising officer in 1972.  There, this supervising officer recalled that both he and the Veteran were deployed on temporary duty in South America from August to December 1972, but the Veteran was sent back to Norfolk, Virginia, in September 1972 after experiencing "severe facial pain."  This supervisor submitted another similar statement in June 2011.  

In addition to these statements, the evidence of record also includes a December 2011 opinion from a private physician who, based on a review of the record, concluded that the Veteran's trigeminal neuralgia was at least as likely as not related to his active duty service.  

All of this evidence is "new" in that it was not reviewed by the RO prior to the last final denial of the claim.  Moreover, this evidence is considered "material," as it is relevant to an unestablished fact necessary to support the claim.  Consequently, the Board finds that this evidence submitted by the Veteran since the final rating decision is new and material under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claim is reopened.   

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of organic diseases of the nervous system, such as trigeminal neuralgia, this disorder may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).

The evidence in the claims file reflects that much of the Veteran's service treatment records are unavailable, despite the RO's subsequent efforts to acquire them.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Board determines that service connection for residuals of trigeminal neuralgia should be granted.  Before addressing pertinent evidence, it should be pointed out, as it was by a private physician in December 2011, that there is some conflict in the record as to whether the Veteran's trigeminal neuralgia preexisted service.  Notably, the Veteran's October 1970 enlistment physical examination indicated that he had been treated for lingual paresthesia prior to service.  

Under VA regulations, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).  

In this case, however, there is insufficient evidence to conclude that trigeminal neuralgia preexisted service.  First, according to the private physician's statement in his December 2011, lingual paresthesia "does not necessarily equate to trigeminal neuralgia."  In any event, the mere history of treatment for lingual paresthesia does not constitute a disorder that is noted at entrance into service.  Indeed, the Veteran did not display any such neuralgia related symptomatology at the time of his induction examination.  Therefore, for purposes of this claim, trigeminal neuralgia was not observed at the time of his enlistment physical examination and is not considered to have preexisted active duty service.  

Next, as mentioned above, the Veteran's service treatment records are substantially unavailable, and the few treatment records that are available do not mention any treatment for trigeminal neuralgia.  In fact, the first mention of trigeminal neuralgia is not until 1977, and three years after he left active duty.  Thus, in order for service connection to be granted, the Board must consider whether the Veteran's statements that he experienced trigeminal neuralgia while on active duty are credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this regard, the weight and credibility of the Veteran's statements differs from his competency to provide such statements.  The former is a factual determination addressing the probative value of such statements, the latter is a legal concept determining whether testimony may be heard and considered.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

As a layperson, the Veteran is not competent to self-diagnose most disorders unless it is a disorder that may be diagnosed by its unique and readily identifiable features.  Otherwise, it requires a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  In this case, trigeminal neuralgia is a disorder that requires a diagnosis by a medical professional.

However, the Veteran's lay testimony is nonetheless competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

In this case, the Board finds the Veteran's statements regarding symptoms of facial pain during active duty are corroborated by his supervising officer who served with the Veteran in 1972, and who provided statements in April 2009 and June 2011.  In these statements, this supervising officer specifically recalled that both he and the Veteran were both part of the Navy Show Band which was deployed to South America in support of an annual multinational naval exercise beginning in July 1972.  

This supervising officer also specifically recalled that the Veteran began to experience symptoms at that time, such as severe facial pain, which ultimately prevented him from fulfilling his duties and caused him to be sent back to the continental United States from Santiago, Chile, shortly thereafter.  A June 2011 statement from another fellow veteran also substantially corroborated the Veteran's assertions.  Therefore, the Board accepts as fact that the Veteran experienced facial nerve pain while on active duty, and was treated for this disorder in approximately September 1972. 

Next, although these lay statements by fellow servicemen do corroborate the Veteran's assertions of facial pain and subsequent treatment during active duty; such statements are, by themselves, insufficient to establish the presence of a diagnosed disability while in service.  However, based on some of the post-service treatment records that have been associated with the claims file, it is reasonable to conclude that these in-service symptoms were related to his later-diagnosed trigeminal neuralgia.  

Specifically, according to a September 1977 private treatment note, the Veteran stated that had been experiencing pain in the right side of his face for the past seven years, or since approximately 1970.  This treatment note also indicated that he had been unsuccessfully treated with Tegretol (a drug used to treat nerve disorders such as trigeminal neuralgia), and that he was given alcohol injections in 1971 to block the nerve pain, although the pain returned only six months later.  Moreover, a June 1984 VA examination gives a treatment history similar to the September 1977 treatment note, but also indicates that the Veteran received additional alcohol injections on two occasions in 1972 at Rodman Naval Hospital in Panama and Portsmouth Naval Hospital, respectively.  

As noted above, the Court of Appeals for Veterans Claims recognized in Jandreau, supra, that a Veteran, as a lay person, cannot self-diagnose most medical disorders.  However, it also clarified that lay evidence would be competent to establish a diagnosis if "lay testimony describing symptoms at the time supports a later diagnosis by a medical professional disorder."  492 F.3d at 1377 (emphasis added).  Such is the case here, as the Veteran and his fellow crewmembers provided credible testimony regarding symptoms experienced in service and these symptoms were identified as trigeminal neuralgia by medical professionals relatively shortly thereafter.  

In light of the above discussion, the Board concludes that, when granting the Veteran the benefit of every reasonable doubt, the preponderance of the evidence supports is the claim for service connection, or is at least in equipoise.  As such, the appeal is granted.



ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for residuals of trigeminal neuralgia, and the claim is reopened.

Service connection for residuals of trigeminal neuralgia is granted.  




____________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


